                                                                                FILED
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 1 of 34 CLERK,
                                                                       Page   U.S. ID   #:1COURT
                                                                                   DISTRICT



                                                    FEE PAID                            SEP 14 2020
                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                               RS
                                                                                     BY: ___________________ DEPUTY

 1 WARREN METLITZKY (CA Bar No. 220758)
      Email:           wmetlitzky@conradmetlitzky.com
 2 ELLEN RICHMOND (CA Bar No. 277266)
      Email:           erichmond@conradmetlitzky.com
 3 MIGUEL GRADILLA (CA Bar No. 304125)
      Email:           mgradilla@conradmetlitzky.com
 4 CONRAD & METLITZKY LLP
      Four Embarcadero Center, Suite 1400
 5 San Francisco, CA 94111
      Tel: (415) 343-7100
 6 Fax: (415) 343-7101

 7 Attorneys for Plaintiff
      ABBOTT LABORATORIES
 8

 9                                 UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11

12    ABBOTT LABORATORIES,                            CASE NO. 2:20-CV-08403-ODW-PLAx
13            Plaintiff,                              COMPLAINT FOR:
14       v.                                               1. TRADEMARK INFRINGEMENT,
                                                             LANHAM ACT
15 ABBOT GENETICS INC., NANA                              2. FALSE DESIGNATION OF ORIGIN
   YALLEY, an individual, AND DOES 1-                        AND UNFAIR COMPETITION
16 10,                                                    3. CYBERSQUATTING
                                                          4. COUNTERFEITING
17            Defendants.                                 5. TRADEMARK INFRINGEMENT,
                                                             CALIFORNIA LAW
18                                                        6. UNFAIR COMPETITION
19                                                    JURY TRIAL DEMANDED
20                                                    [FILED UNDER SEAL]1
21

22

23

24

25
              1
                  Pursuant to Local Rule 79-5.2.1(b), a motion to file this action temporarily under
26 seal is filed concurrently herewith. Plaintiff asks that the case be filed under seal

27 temporarily, until after the Court has ruled on the instant ex parte application for a
      temporary restraining order, so as not to alert the Defendants or other involved parties to
28 the filing of this civil action or to Plaintiff’s request for an asset seizure.
                                                   -1-
                                                  COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 2 of 34 Page ID #:2




 1         1)   In the midst of a public health crisis, Plaintiff Abbott Laboratories (“Abbott”)
 2 comes before this Court to stop a scheme perpetrated by Defendant Abbot Genetics Inc.

 3 (“Abbot Genetics”). Specifically, Abbott Laboratories (two “t’s”) brings this complaint to

 4 stop Abbot Genetics (one “t”) and its Chief Executive Officer, Nana Yalley (collectively,

 5 “Defendants”) from hawking counterfeit and/or infringing COVID-19 tests under its

 6 valuable trademark.

 7                               PRELIMINARY STATEMENT
 8         2)   A pandemic is raging. Tens of millions of people have contracted the novel
 9 COVID-19 coronavirus. Hundreds of thousands have died from it. The virus has upended

10 every aspect of American life and decimated the economy.

11         3)   Since the COVID-19 pandemic began, diagnostic testing has emerged as the
12 critical tool in the fight to detect and combat the virus. Just a few major companies lead

13 the worldwide effort to develop these critical tests. Both the public and the government

14 have turned to these select few companies for help in ending this crisis.

15         4)   Plaintiff Abbott Laboratories (“Abbott”) is one of those companies. For
16 decades, Abbott has been recognized throughout the country and the world for its

17 leadership in diagnostics. Now, building on decades of global leadership, Abbott has

18 risen to the fore in taking on COVID-19. As early as March 2020, Abbott gained the first

19 in a long line of regulatory authorizations to market trusted COVID-19 diagnostics in the

20 U.S. and elsewhere. The U.S. Food and Drug Administration (“FDA”) alone has

21 authorized six such tests, and Abbott has already shipped tens of millions of them.

22         5)   In the wake of Abbott and its peers comes a stream of imposters looking for a
23 quick profit. Abbot Genetics is one of those companies. Formed mid-pandemic, Abbot

24 Genetics’ business model is to draft off Abbott’s hard-earned consumer goodwill. On

25 information and belief, Abbot Genetics’ “Chief Executive Officer,” Defendant Nana

26 Yalley, has no medical training and no track record in the testing industry. Yalley does

27 have connections, however, to a series of defunct business entities that are no longer

28 authorized to do business.
                                                -2-
                                             COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 3 of 34 Page ID #:3




 1         6)   Yalley and Abbot Genetics are now selling COVID-19 tests, including tests
 2 recently de-listed by FDA, using Abbott’s name without the second, silent “t”. Yalley’s

 3 hope, apparently, is to benefit as much as possible from Abbott’s reputation and

 4 consumers’ fear and panic before he moves on, as he has done so many times before.

 5         7)   This lawsuit is necessary because Defendants are exploiting Abbott’s
 6 intellectual property to sell their products. Specifically, Defendants are infringing on

 7 Abbott’s registered and incontestable trademarks—marks that are valuable because they

 8 reflect Abbott’s legacy of scientific innovation and over a century of dedication to patient

 9 safety. Abbott prides itself on the trust that it has built around the world and the

10 reputation it has built for developing and selling trusted diagnostic products.

11         8)   By this action, Abbott invokes the Court’s assistance to protect its name from
12 exploitation by Defendants and to preserve the trust it has established with healthcare

13 companies and patients around the globe. Abbott prays that the Court enjoin Defendants’

14 unlawful infringement of its trademarks, halt Defendants’ unfair and anticompetitive

15 business practices, and, among other remedies, disgorge any and all profits that

16 Defendants have reaped from their illegal use of Abbott’s name.

17                                           PARTIES
18         9)   Plaintiff Abbott Laboratories is an Illinois corporation with its principal place
19 of business at 100 Abbott Park Road, Abbott Park, Illinois 60064. Founded in 1888,

20 Abbott is a multinational healthcare company and a worldwide leader in diagnostic

21 solutions, including COVID-19 testing. Abbott promotes its products, including COVID-

22 19 tests, using trademarks that are registered and have been established as incontestable

23 with the United States Patent and Trademark Office (“USPTO”). Healthcare

24 professionals and other consumers recognize Abbott’s marks and associate them with

25 high-quality and reliable products, including in the field of medical diagnostics.

26         10) On information and belief, Abbot Genetics is a business entity that has filed
27 papers to incorporate in both the State of Delaware and the State of California. Abbot

28 Genetics was incorporated in March 2020. Abbot Genetics’ principal place of business is
                                            -3-
                                             COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 4 of 34 Page ID #:4




 1 at 8549 Wilshire Boulevard, Unit 1407, Beverly Hills, California, 90211. Abbot Genetics

 2 markets and sells COVID-19 tests under the brand name “Abbot Genetics” and using the

 3 website domain www.abbotgenetics.com. Abbot Genetics sells COVID-19 tests in the

 4 United States and, on information and belief, also abroad.

 5         11) On information and belief, Defendant Nana Yalley is an individual residing at
 6 26072 Tennyson Lane, Stevenson Ranch, California, 91381. Yalley is the Chief

 7 Executive Officer of Abbot Genetics. Yalley holds himself out as a businessman who has

 8 attempted to develop business in a wide swath of economic sectors, including clean

 9 energy, digital media and marketing, biotech, entertainment, talent recruiting, agronomy,

10 plant design, and biomass conversion. Yalley has been associated with numerous

11 business entities, including as an officer, director, or executive. Many of these businesses

12 are suspended, dissolved, or defunct. Some also are associated with the same Beverly

13 Hills street address where Abbot Genetics now has its principal place of business.

14         12) The true names and capacities, whether individual, corporate, partnership,
15 associate, or otherwise, of the Defendants named herein as Does 1 through 10, inclusive,

16 are presently unknown to Abbott, who therefore sues these Defendants by fictitious

17 names. Abbott will seek leave to amend this Complaint to show the true names and

18 capacities of these Defendants when their identities are ascertained. Abbott is informed

19 and believes, and on that basis alleges, that each of the fictitiously named Defendants is a

20 manufacturer, distributor, or other entity or individual, or agent, employee, or principal of

21 such an entity or individual, engaged in the manufacturing, distribution, marketing, or

22 sale of Abbot Genetics’ infringing COVID-19 diagnostic tests.

23                               JURISDICTION AND VENUE
24         13) This Court has original jurisdiction over the subject matter of this action
25 pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338(a). Abbott’s claims are

26 based, in part, on violations of the Lanham Act, as amended, 15 U.S.C. §§ 1051-1127.

27 This Court has supplemental jurisdiction over the state-law claims pursuant to 28 U.S.C.

28 §§ 1338(b) and 1367(a).
                                                -4-
                                             COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 5 of 34 Page ID #:5




 1         14) This Court has personal jurisdiction over Defendants because Abbot Genetics’
 2 principal place of business is in the State of California, because Yalley resides within the

 3 State of California, because Defendants conduct business within the State of California,

 4 and because, in relevant part, Defendants have committed the unlawful acts described

 5 herein within the State of California.

 6         15) Venue in the Central District of California is proper pursuant to 28 U.S.C. §
 7 1391(b), (c), and (d) because a substantial part of the events giving rise to this action

 8 occurred in this District and because Defendants are subject to personal jurisdiction in

 9 this District.

10                  FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS
11                   Abbott Is a Worldwide Leader In Diagnostic Solutions
12         16) Abbott has been a pioneer in the research and development of diagnostic
13 solutions for decades.

14         17) Since launching its first hepatitis test in 1972, Abbott has worked tirelessly to
15 develop innovative ways to screen, diagnose, and monitor a vast range of health

16 conditions with greater speed, accuracy, and efficiency. Within its diagnostic solutions

17 business, Abbott offers core laboratory diagnostics, molecular diagnostics, point of care

18 diagnostics, and rapid diagnostics. More than 60 million tests are run on Abbott

19 diagnostic instruments worldwide every day.

20         18) Abbott is the world leader in point-of-care testing. Point-of-care testing is
21 medical diagnostic testing at the time and place the patient is seen. In 2019, Abbott

22 delivered more than one billion point-of-care tests to healthcare professionals and

23 patients around the world. Abbott’s point-of-care tests provide real-time, lab-quality

24 results that give doctors and patients the insights they need—in minutes—in a variety of

25 environments.

26         19) Abbott’s diagnostic solutions have made it a global leader in the field of
27 infectious diseases. For decades, Abbott has been at the forefront of viral surveillance.

28 Among many other accomplishments, Abbott has developed one of the most
                                        -5-
                                             COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 6 of 34 Page ID #:6




 1 comprehensive infectious disease testing platforms in history (the m2000 system),

 2 collected one of the world’s largest viral sample libraries, and developed diagnostics that

 3 screen 60 percent of the world’s blood supply.

 4                   Abbott Is a Leader in COVID-19 Diagnostic Testing
 5         20) Diagnostic testing is a critical part of the global fight against COVID-19.
 6 These tests identify COVID-19 present and past infections, which helps prevent the

 7 spread of the disease. Diagnostic test results inform clinical decisions about how to treat

 8 those suffering from it.

 9         21) Since the COVID-19 pandemic began, Abbott has developed and brought to
10 market test after test for detecting COVID-19 and the antibodies that form during the

11 immune response. To do so, Abbott adapted its existing test platforms, including the

12 Alinity, m2000, and ID NOW test processing systems, which were already in use to test

13 for other diseases. Building upon these existing platforms, which represent decades of

14 diagnostic expertise and millions in research and development, Abbott was able to move

15 quickly to meet the challenge of COVID-19.

16         22) Abbott has received six COVID-19 test authorizations in the U.S., and other
17 products have been authorized for use abroad. The m2000 molecular diagnostic test,

18 which uses Abbott’s existing m2000 platform to diagnose COVID-19 infection, received

19 an emergency use authorization (“EUA”) on March 18, 2020. The ID NOW molecular

20 diagnostic test, which runs on Abbott’s existing ID NOW platform, received an EUA on

21 March 26, 2020. On April 14, 2020, Abbott received the European “CE mark”

22 authorization for an antibody tests on Abbott’s Panbio® platform; this is a point-of-care

23 test that tests for the antibodies that are generated by the immune system during and after

24 COVID-19 infection. On April 26, 2020, it received EUAs for its COVID-19 antibody

25 tests on its Architect and Alinity I platforms. On May 11, 2020, it received an EUA for its

26 third molecular diagnostic test, for use on the existing large-format Alinity m system. In

27 August, Abbott received still more authorizations for its Panbio antigen (diagnostic) test,

28
                                                -6-
                                            COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 7 of 34 Page ID #:7




 1 which received the CE mark on August 18, 2020, and for its new COVID-19 test on its

 2 BinaxNOW® system.

 3                     Abbott’s BinaxNOW® Test Is A “Game Changer”
 4         23) On August 26, 2020, the FDA granted emergency use authorization for
 5 Abbott’s rapid antigen test on Abbott’s BinaxNOW® platform.

 6         24) Abbott’s new test is portable (about the size of a credit card), affordable (sold
 7 for $5) and provides results in 15 minutes. It uses lateral flow technology, a reliable and

 8 familiar testing methodology. Abbott is now ramping up production of its latest antigen

 9 test.

10         25) On August 27, 2020, the United States government announced that it had
11 awarded a contract to Abbott for delivery of BinaxNOW® tests to expand testing

12 throughout the country. The Department of Health and Human Services (“HHS”) hailed

13 Abbott’s latest test as a “game changer,” stating that “Abbott has the capability to scale

14 up to meet the demand for antigen testing across the country and is the only known

15 source[] that can immediately provide the required items to meet HHS’s urgent needs.”

16         26) The launch of the BinaxNOW® test attracted attention from media outlets
17 around the country, including Science Magazine, the Los Angeles Times, the New York

18 Times, and the San Francisco Chronicle.

19          Abbott Markets Its COVID-19 Tests Under Incontestable Trademarks
20         27) Abbott promotes and sells its many COVID-19 tests under trademarks that are
21 registered with the USPTO. These trademarks (collectively, the “Abbott Marks”) and the

22 details relating to their registration are as follows:

23

24     Mark             Reg. No.              Goods and/or Services
                        (Reg. Date)
25

26     ABBOTT           4,023,123             Chemical reagents, namely, reagent strips for
                        (Sept. 6, 2011)       body fluid testing for use in the scientific
27                                            research industry; control solutions and control
28                                            reagents for use with scientific apparatus and
                                                  -7-
                                              COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 8 of 34 Page ID #:8




 1                                       instruments for quality control and calibration
                                         purposes.
 2

 3                                       Chemical reagents, namely, diagnostic medical
                                         reagent strips for use by individuals to test their
 4
                                         own body fluids and for use by the medical
 5                                       profession.
 6
                                         Computer communications hardware for
 7                                       connection to a medical test instrument data
                                         storage memory and to a computer for
 8
                                         downloading stored data to the computer and
 9                                       computer software, sold therewith, for
10
                                         displaying the downloaded data; computer
                                         software used to manage point of care
11                                       diagnostic instrument test results.
12
                                         Medical diagnostic apparatus used to detect and
13                                       measure the level of substances in body fluids;
14
                                         lances, lancets and lancing devices and body
                                         fluid monitoring, diagnostic and testing
15                                       apparatus and instruments and diagnostic kits
16                                       containing test strips, test meter and control
                                         solutions; apparatus for measuring dosages and
17                                       delivering pharmaceuticals, namely, medical
18                                       pumps and pens.

19                                       On-line health and medical services, namely,
20                                       providing an interactive database for exchange
                                         of information between a medical device user
21                                       and healthcare providers, delivered via a global
22                                       computer network.

23     ABBOTT         3,842,268          Reagents for scientific and medical research
                      (Aug. 31, 2010)    use; genetic diagnostic kits composed of DNA
24
                                         probes, reagents and antibodies for scientific
25                                       research.
26
                                         Medical diagnostic reagents; genetic diagnostic
27                                       kits composed of DNA probes, detection
28
                                            -8-
                                         COMPLAINT
     Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 9 of 34 Page ID #:9




 1                                          reagents and antibodies for use in clinical
                                            medicine.
 2

 3                                          Integrated system comprised of a computer,
                                            color monitor, optical disk drive and
 4
                                            photographic printer.
 5
                                            Medical diagnostic instruments, namely, sample
 6
                                            handlers, sample preparation equipment,
 7                                          equipment for testing bodily fluids for medical
                                            diagnosis.
 8

 9     ABBOTT          3,842,269            Computerized software programs for use in
                       (Aug. 31, 2010)      connection with a system for analyzing blood.
10

11                                          Blood analyzing instrument for medical
                                            diagnostic purposes and disposable cartridges
12                                          and reagents for use therein.
13
                                            Instruction manuals for use with a computerized
14                                          blood analysis system consisting primarily of a
15                                          portable blood analyzer, a computer, computer
                                            software and a portable printer.
16

17

18         28)   Each of the Abbott Marks is a valid and enforceable trademark owned by

19 Abbott. Further, each of the Abbott Marks is incontestable under federal law. The

20 registration certificates for each of the Abbott Marks, and the declarations establishing

21 their incontestability, are attached hereto as Exhibit A.

22         29) The Abbott Marks, and the name of Abbott Laboratories, are derived from the

23 surname of Wallace Abbott, a nineteenth-century Chicago physician who founded the

24 company in 1888. For over 130 years, Abbott has been conducting business under this

25 name in the United States and worldwide.

26         30) Abbott operates its diverse divisions under the trusted Abbott name, across

27 various sectors of the healthcare industry, including, for example, Abbott Nutrition,

28 Abbott Molecular, Abbott Diabetes Care, and Abbott Diagnostics. It markets a diverse
                                            -9-
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 10 of 34 Page ID #:10




 1 array of well-known products such as Similac infant formula, nutritional products such as

 2 Ensure, diabetes care products, and pharmaceuticals. It is one of the world’s most

 3 recognizable and trusted brands in any industry. Abbott was recently recognized on the

 4 Dow Jones Sustainability Index, one of the most prestigious global benchmarks for

 5 corporate sustainability, as a Global Industry Leader in sustainability for the seventh

 6 consecutive year. Fortune magazine has named Abbott as one of the World’s Most

 7 Admired Companies every year since 1984. And just last year Abbott’s FreeStyle Libre

 8 continuous glucose monitoring system received the highest award in its field, a top

 9 Galien Foundation prize that is the equivalent of the Nobel Prize in biopharmaceutical

10 research.

11        31) The continuous use of the Abbott brand for more than a century has
12 established Abbott as one of the world’s leading healthcare brands, recognized by

13 patients, health care professionals, and other users or consumers of Abbott products

14 around the globe.

15        32) Abbott has invested significant time, effort, and money—indeed, millions of
16 dollars—in developing and promoting its business under the Abbott Marks.

17        33) Abbott spends millions on advertising and advertises on hundreds of different
18 media channels across multiple media formats, including digital media, print and

19 television. Abbott’s online marketing includes its own websites promoting the products,

20 promoting the products on social media, and working with reporters in major media

21 networks interested in covering the products. Abbott has registered and owns the domain

22 name www.abbott.com, which is Abbott’s home website and describes its global products

23 and services, including diagnostic testing for diseases such as COVID-19.

24        34) Abbott specifically uses the Abbott Marks to promote and sell its COVID-19
25 tests. As with its other diagnostic products, Abbott has invested considerable resources

26 toward marketing its COVID-19 diagnostics. Abbott’s COVID-19 tests, in particular,

27 have been the subject of considerable digital marketing efforts through social media,

28 Abbott’s website, news sites, and other avenues.
                                              - 10 -
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 11 of 34 Page ID #:11




 1        35) Abbott also markets its diagnostic solutions through various sales channels.
 2 Abbott’s sales organization, which comprises thousands of salespeople, is tasked with

 3 promoting and selling its diagnostic products. This salesforce uses Abbott’s reputation as

 4 a trusted name in healthcare and medical diagnostics to promote and sell its products to a

 5 network of health clinics, hospitals, doctors’ offices, public-sector healthcare consumers,

 6 and other end users. This salesforce has been mobilized and is currently devoted to

 7 selling Abbott’s many authorized COVID-19 tests, both in the United States and abroad.

 8        36) The time, effort, and resources that Abbott has invested in marketing have
 9 made the Abbott Marks the gold standard for diagnostic solutions.

10                        Nana Yalley Is A Fly-By-Night Scam Artist
11        37) The publicity and visibility of Abbott’s success in the COVID-19 space has
12 attracted imposters seeking to trade on Abbott’s brand—including Defendants here.

13        38) The following facts regarding CEO Nana Yalley are alleged on information
14 and belief. Yalley is originally from Ghana and claims to have been educated in Norway

15 and Sweden. He claims Ghanaian, European, and United States citizenship.

16        39) Public records reflect that Yalley lived in or around Los Angeles as far back
17 as the 1980s. He appears to have obtained a now-revoked license as a real estate agent in

18 California in 1988.

19        40) Public records also reflect that Yalley has lived in Florida—he bought
20 property there in 2007, voted there in 2008, and was the defendant in a civil action

21 involving a mortgage foreclosure in Miami-Dade County in 2009.

22        41) Yalley holds himself out to the public as a legitimate businessman. His public
23 resume reflects no prior experience in the medical or pharmaceutical industry prior to his

24 current position as Abbot Genetics’ CEO. He is not a doctor.

25        42) For decades, Yalley has moved in and out of business ventures in a variety of
26 economic sectors, leaving behind him a string of businesses that are now defunct,

27 dissolved, or suspended. These no-longer-operative businesses were incorporated over

28 the span of twenty years in the States of California and Nevada.
                                               - 11 -
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 12 of 34 Page ID #:12




 1        43) Yalley’s resume lists stints at companies called KTTV Fox 11 News,
 2 Nexcode, Inc., Priority Records, LLC, FOX International Channels, and N2 Growth. On

 3 information and belief, none of these companies sells medical diagnostics.

 4   Yalley’s Company Exploits Abbott’s Goodwill To Profit from a Global Pandemic
 5        44) Defendants are opportunists trading on Abbott’s valuable intellectual property
 6 to peddle their own competing products.

 7        45) Just as the scope of the pandemic was expanding, Abbot Genetics was created
 8 as a brand-new company. The domain for the company’s website,

 9 www.abbotgenetics.com, was registered on March 3, 2020. The company was formally

10 incorporated in the State of Delaware on March 30, 2020. In setting up its operation,

11 Abbot Genetics brazenly stole Abbott’s protected marks, copying Abbott’s name but

12 dropping a second and silent “t” from the end. Abbot Genetics registered itself to do

13 business in California two months later, on June 1, 2020.

14        46) Abbot Genetics’ principal place of business is a mailbox drop location in
15 Beverly Hills. The address provided on Abbot Genetics’ website is a suite in a West Los

16 Angeles office building. On information and belief, this same suite has served as the

17 principal place of business for several other businesses associated with Abbot Genetics’

18 CEO, Nana Yalley.

19        47)    The landing page of www.abbotgenetics.com bears the name “Abbot
20 Genetics Inc” and provides an address. On the site, Abbot Genetics describes itself as an

21 “early-stage,” “U.S.-based” in vitro diagnostics company. The site touts “AG

22 technology” that will be “essential in putting Americans back to work.” It describes

23 “POCT Rapid Serology Tests that deliver Fast, Scalable, Ease of Use Screening.” The

24 scientific-sounding jargon continues. Abbot Genetics claims that its tests deliver

25 “aggressive population risk stratification” and provide “calibrated technologies for

26 caregiver safety.” One such statement is shown in the below screenshot from the

27 homepage of Abbot Genetics’ website, www.abbotgenetics.com:

28
                                               - 12 -
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 13 of 34 Page ID #:13




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
           48)    In other words, Abbot Genetics sells COVID-19 tests. Abbot Genetics
11
     markets these tests to health care providers through its website and other online
12
     marketing.
13
                      Abbot Genetics’ Far-Flung International Operations
14
           49)    On information and belief, Abbot Genetics operates through a network of
15
     international personnel and partners.
16
           50)    On information and belief, Abbot Genetics does not manufacture the
17
     COVID-19 tests it sells. Instead, Abbot Genetics sells tests that are manufactured by
18
     other companies.
19
           51)    Abbott’s investigation into Defendants’ illegal conduct has uncovered
20
     limited but troubling details about Abbot Genetics’ supply chain. For example, Abbot
21
     Genetics has entered an exclusive agreement with Jiangsu Dablood Pharmaceutical Co.
22
     Ltd. (“Dablood”), a China-based manufacturer of COVID-19 tests, to repackage that
23
     company’s tests under the “Abbot Genetics” brand.
24
           52)    Troublingly, however, Dablood’s COVID-19 tests are not authorized for sale
25
     or distribution in the United States. Although Dablood’s products were previously listed
26
     by FDA among manufacturers permitted to distribute based upon the manufacturer’s
27
     notification to FDA, Dablood’s product has since been removed from that list. According
28
                                                - 13 -
                                             COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 14 of 34 Page ID #:14




 1 to FDA, authorization may be revoked, among other reasons, due to “significant

 2 problems [with] a test that cannot be or have not been addressed in a timely manner.”

 3 Here, FDA records reveal that the withdrawal of authorization was based upon concerns

 4 that the Dablood product might produce false positives.

 5        53)    As of August 1, 2020, Abbot Genetics’ website describes a new agreement
 6 with a COVID-19 test manufacturer called Beijing Wantai. Abbott’s investigation has not

 7 confirmed whether Abbot Genetics now actually sells Beijing Wantai products. Abbot

 8 Genetics promotes its tests as FDA-approved.

 9        54)    Abbott’s ongoing investigation also suggests that Abbot Genetics is
10 operating through a wide international sales and distribution network spanning multiple

11 continents. On information and belief, Abbot Genetics distributes its products with the

12 assistance of entities and personnel located abroad. Abbot Genetics is a signatory to a

13 distribution agreement with an entity known as SunMed Biosciences, which, on

14 information and belief, is a Hong Kong company.

15        55)    On information and belief, Abbot Genetics is also associated with Vinitori
16 Comercializadora, S.A. de C.V. (“Vinitori”), a Mexican company, and its principal,

17 Ricardo Baez Molina. Vinitori is also a signatory to the distribution agreement between

18 Abbot Genetics and SunMed Biosciences. On information and belief, Vinitori and Baez

19 Molina have a role in distributing and/or marketing COVID-19 tests in Mexico and South

20 America under the “Abbot Genetics” name.

21        56)    On information and belief, Abbot Genetics also has officers who may reside
22 abroad, including William Chan, who may reside in Hong Kong, and Antonio Carlos

23 Pinto, who may reside in Sao Paolo.

24                        Abbot Genetics’ Infringing COVID-19 Test
25        57)    Abbot Genetics’ COVID-19 test is marketed and sold in packs of fifty, at
26 prices that range between $1,100 and $1,500 approximately. The packaging for the tests

27 displays the Abbot Genetics name and infringes the Abbott Marks:

28
                                               - 14 -
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 15 of 34 Page ID #:15




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11 The product logos reveal that Abbot Genetics has opted to use the same shade of blue that

12 Abbott has been using as part of its look and feel since 2005.

13       58)     Inside the box, the tests themselves are confusingly similar to Abbott’s
14 genuine products. The graphic below compares Abbot Genetics’ test cards to those for

15 three Abbott products that are authorized for use in the U.S. or Europe:

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               - 15 -
                                            COMPLAINT
  Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 16 of 34 Page ID #:16




 1         59)   Abbot Genetics markets and sells its infringing tests through multiple
 2 channels, including through direct sales to healthcare companies and providers who

 3 contact Abbot Genetics, as well as through third-party sellers.

 4         60)   On information and belief, Abbot Genetics’ infringing products are also
 5 available for purchase to any consumer online through third-party websites.

 6         61)   Defendant Abbot Genetics has sold its “Abbot”-branded COVID-19
 7 diagnostic test across state lines, shipping tests from Los Angeles to one of Abbott’s

 8 investigators in Miami.

 9         62) Similarities among these tests abound. All are COVID-19 tests. All are about
10 the size of a credit card. All are branded on the outside with Abbott’s name (one with,

11 and one without, the second “t”). Both companies offer “lateral flow” tests, with a panel

12 that reads the result through a testing strip, much the way an over-the-counter pregnancy

13 test functions. All require the tester to apply a substrate to the testing strip—blood in

14 Abbot Genetics’ case, and either blood or another sample depending on which of

15 Abbott’s authorized tests is used. Abbott’s product tests for past or present COVID-19

16 infection (searching for antibodies or antigens, depending on the product), and Abbot

17 Genetics’ purports to do the same (searching for antibodies). Abbott’s test shows

18 “positive” results with a horizontal line that appears across the test strip, and Abbot

19 Genetics’ product purports to provide results the same way.

20     Defendants’ Use of Abbott’s Name Confuses and Harms the Public and Abbott
21         63)   Abbot Genetics is not associated or affiliated with Abbott and has never
22 been authorized or otherwise licensed by Abbott to use the Abbott Marks, nor any trade

23 names or trademarks confusingly similar thereto, in connection with any goods or

24 services.

25         64)   Abbot Genetics’ use of the word “Abbot” on its COVID-19 tests, its
26 website, and its marketing materials is confusingly similar to Abbott Laboratories’

27 Abbott Marks in sight, sound, and commercial meaning.

28
                                                - 16 -
                                             COMPLAINT
  Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 17 of 34 Page ID #:17




 1        65)    Abbott and Abbot Genetics sell their tests in the some of the same markets
 2 and to overlapping classes of consumers. This includes selling directly to healthcare

 3 providers such as hospitals, clinics, doctors, and nurses.

 4        66)    Both companies also sell to other types of persons who administer COVID-
 5 19 tests. For example, Abbott sells to public and private entities that have a healthcare

 6 function or have healthcare personnel. Meanwhile, Abbot Genetics sells its products via

 7 online retailers, where, on information and belief, anyone with an internet browser can

 8 buy them.

 9        67)    Defendants’ use of the name “Abbot” in connection with the marketing and
10 sale of rapid lateral-flow COVID-19 tests will confuse health professionals and other

11 consumers, leading them to believe that Defendants are, or are an extension of, or are

12 associated with Abbott, and that Defendants’ products come from, or are affiliated with,

13 or are endorsed or sponsored by Abbott.

14        68)    Defendants’ use of the “Abbot” name on COVID-19 tests irreparably harms
15 the reputation and goodwill that Abbott has worked to build. Among other things,

16 Defendants have distributed tests with an FDA mark on the packaging and on

17 information and belief may be continuing to do so despite having lost FDA authorization.

18        69)    Abbot Genetics’ use of the Abbott Marks is intended to confuse consumers.
19        70)    Upon information and belief, Defendants selected and have used the
20 “Abbot” name with actual and constructive knowledge of Abbott’s ownership of and

21 exclusive rights to use the Abbott Marks and with the intent to trade off of the significant

22 goodwill symbolized by the strong industry recognition of the Abbott Marks.

23        71)    Defendant Abbot Genetics, and Defendant Yalley as an officer of Abbot
24 Genetics, are aware that there is a high likelihood of confusion arising from their use of

25 the “Abbot” name.

26

27

28
                                               - 17 -
                                            COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 18 of 34 Page ID #:18




 1
                                  FIRST CLAIM FOR RELIEF:
                          Infringement of Registered Trademark Under
 2                        Section 32 of the Lanham Act, 15 U.S.C. § 1114
 3
           72)    Abbott repeats and realleges each and every allegation in the foregoing
 4
     paragraphs as if fully set forth herein.
 5
           73)    Abbott owns the Abbott Marks, which are federally registered and have been
 6
     declared incontestable. The Abbott Marks are valid, subsisting, used in commerce, and
 7
     inherently distinctive.
 8
           74)    Defendants’ mark uses the Abbott Marks and is confusingly similar to the
 9
     Abbott Marks.
10
           75)    Defendants’ use of the Abbott Marks is likely to cause confusion. Health
11
     care providers and individual consumers seeking reputable, FDA-authorized, lateral flow
12
     COVID-19 tests in the midst of a pandemic during which testing shortages, delays, and
13
     uncertainty are common likely will believe Abbot Genetics’ tests (which are marketed as
14
     FDA-approved) are sponsored by, associated with, or otherwise affiliated with Abbott.
15
           76)    Defendants’ use of the Abbott Marks is likely to cause irreparable injury to
16
     the name and reputation of Abbott, as well as to the goodwill carefully cultivated by
17
     Abbott. The extent of this harm cannot be quantified, leaving Abbott with no adequate
18
     remedy at law.
19
           77)    Defendants’ use of the Abbott Marks constitutes infringement of the
20
     registered Abbott Marks in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
21
           78)    By reason of the foregoing, Abbott is entitled to temporary and permanent
22
     injunctive relief against Defendants restraining them from any further acts of trademark
23
     infringement and, after trial, recovery of any damages (to the extent calculable) proven to
24
     have been caused by reason of Defendants’ aforesaid acts, trebled, disgorgement of their
25
     profits derived from Defendants’ aforesaid acts, and attorneys’ fees.
26

27

28
                                                  - 18 -
                                                COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 19 of 34 Page ID #:19




 1
                               SECOND CLAIM FOR RELIEF:
                   False Designation of Origin and Unfair Competition Under
 2                    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)
 3
           79)    Abbott repeats and realleges each and every allegation in the foregoing
 4
     paragraphs as if fully set forth herein.
 5
           80)    The Abbott Marks are inherently distinctive.
 6
           81)    As noted above, Defendants’ mark, which has been promoted, distributed,
 7
     and used in commerce, is confusingly similar to the Abbott Marks. Defendants’ use of the
 8
     Abbott Marks will imply that its apparently unauthorized COVID-19 tests come from the
 9
     same source as Abbott’s FDA-authorized COVID-19 tests. Such implications are false,
10
     confusing, and material to consumers’ purchasing decisions.
11
           82)    Defendants’ unauthorized use of the Abbott Marks in connection with the
12
     promotion or sale of their unauthorized COVID-19 test products falsely suggests that
13
     these tests are connected with, sponsored by, affiliated with, or related to Abbott.
14
           83)    Defendants’ unauthorized use of the Abbott Marks constitutes a false
15
     designation of origin and unfair competition in violation of 15 U.S.C. § 1125(a).
16
           84)    Defendants’ conduct has damaged Abbott and, unless enjoined by the Court,
17
     will further impair the value of Abbott’s name, reputation, and goodwill. This harm
18
     constitutes an injury for which Abbott has no adequate remedy at law.
19
           85)    By reason of the foregoing, Abbott is entitled to temporary and permanent
20
     injunctive relief against Defendants restraining them from any further acts of false
21
     designation of origin and unfair competition and, after trial, recovery of any damages (to
22
     the extent calculable) proven to have been caused by reason of Defendants’ aforesaid
23
     acts, trebled, disgorgement of their profits derived from Defendants’ aforesaid acts, and
24
     attorneys’ fees.
25

26

27

28
                                                  - 19 -
                                                COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 20 of 34 Page ID #:20




 1
                                THIRD CLAIM FOR RELIEF:
                                     Cybersquatting Under
 2                    Section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d)
 3
           86)    Abbott repeats and realleges each and every allegation in the foregoing
 4
     paragraphs as if fully set forth herein.
 5
           87)    Defendants have caused to be registered, registered, maintained the
 6
     registration of, and/or used the domain name <abbotgenetics.com> with a bad-faith intent
 7
     to profit from the Abbott Marks.
 8
           88)    Abbott owns the Abbott Marks, which are federally registered and has been
 9
     declared incontestable. The Abbott Marks are valid, subsisting, used in commerce, and
10
     inherently distinctive.
11
           89)    Abbott’s Abbott trademarks were registered and declared incontestable long
12
     before Defendants registered the <abbotgenetics.com> domain name on March 3, 2020.
13
           90)    The <abbotgenetics.com> domain name is substantially indistinguishable
14
     and confusingly similar to the Abbott Marks.
15
           91)    The aforementioned acts of Defendants constitute cybersquatting in
16
     violation of 15 U.S.C. § 1125(d).
17
           92)    By reason of the foregoing, Abbott is entitled to preliminary and permanent
18
     injunctive relief against Defendants, restraining them from any further acts of
19
     cybersquatting and, after trial, recovery of any damages (to the extent calculable) proven
20
     to have been caused by reason of Defendants’ aforesaid acts, trebled, disgorgement of
21
     their profits derived from Defendants’ aforesaid acts, or statutory damages, and
22
     attorneys’ fees, and to have the domain name <abbotgenetics.com> forfeited, cancelled,
23
     or transferred to Abbott.
24

25

26

27

28
                                                  - 20 -
                                                COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 21 of 34 Page ID #:21




 1
                               FOURTH CLAIM FOR RELIEF:
                         Counterfeiting of Registered Trademark Under
 2                 Section 32 & 35 of the Lanham Act, 15 U.S.C. §§ 1114, 1117
 3
           93)    Abbott repeats and realleges each and every allegation in the foregoing
 4
     paragraphs as if fully set forth herein.
 5
           94)    Abbott owns the Abbott Marks, which are federally registered and has been
 6
     declared incontestable, and has been used in interstate commerce. The Abbott Marks are
 7
     valid, subsisting, used in commerce, and inherently distinctive. The Abbott trademark
 8
     registration specifically covers, among other things, medical diagnostic apparatus used to
 9
     detect the level of substances in body fluids.
10
           95)    Abbott has prior rights to Defendants in and to the Abbott Marks in the
11
     United States.
12
           96)    Defendants’ use of Abbott Marks is substantially indistinguishable to
13
     Abbott’s registered Abbott Marks in spelling, appearance, sound, and commercial
14
     impression, and is used by Defendants in connection with identical products.
15
           97)    Defendants’ use of the Abbott Marks is a spurious attempt to pass off its
16
     unauthorized COVID-19 tests as those of Abbott, and therefore is a counterfeit mark in
17
     violation of Section 35 of the Lanham Act, 15 U.S.C. § 1117.
18
           98)    By reason of the foregoing, Abbott is entitled to preliminary and permanent
19
     injunctive relief against Defendants, restraining them from any further acts of trademark
20
     counterfeiting and, after trial, recovery of any damages (to the extent calculable) proven
21
     to have been caused by reason of Defendants’ aforesaid acts, trebled, disgorgement of
22
     their profits derived from Defendants’ aforesaid acts, trebled or statutory damages, and
23
     attorneys’ fees.
24

25

26

27

28
                                                  - 21 -
                                                COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 22 of 34 Page ID #:22




 1
                               FIFTH CLAIM FOR RELIEF:
                        Trademark Infringement and Unfair Competition
 2                             Under California Common Law
 3
           99)    Abbott repeats and realleges each and every allegation in the foregoing
 4
     paragraphs as if fully set forth herein.
 5
           100) The aforementioned acts of Defendants constitute trademark infringement,
 6
     cybersquatting, counterfeiting and unfair competition in violation of California law.
 7
           101) Defendants’ conduct has damaged Abbott and will, unless enjoined by the
 8
     Court, further impair the value of Abbott’s name, reputation, and goodwill. This harm
 9
     constitutes an injury for which Abbott has no adequate remedy at law.
10
           102) Defendants, in undertaking the conduct described herein, have acted
11
     maliciously, wantonly, or oppressively.
12
           103) By reason of the foregoing, Abbott is entitled to preliminary and permanent
13
     injunctive relief against Defendants, restraining them from any further acts of trademark
14
     infringement and, after trial, to recovery of any damages (to the extent calculable) proven
15
     to have been caused by reason of Defendants’ aforesaid acts, and to punitive damages.
16

17
                                  SIXTH CLAIM FOR RELIEF:
                                    Unfair Competition Under
18                             Cal Bus. & Prof. Code §§ 17200 et seq.
19
           104) Abbott repeats and realleges each and every allegation in the foregoing
20
     paragraphs as if fully set forth herein.
21
           105) California’s Unfair Competition Law (“UCL”), Business & Professions
22
     Code §§ 17200, et seq., prohibits any unlawful, unfair, or fraudulent business act or
23
     practice, and unfair, deceptive, untrue or misleading advertising.
24
           106) The aforementioned acts of Defendants constitute unfair competition in
25
     violation of the UCL.
26

27

28
                                                  - 22 -
                                                COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 23 of 34 Page ID #:23




 1        107) Defendants’ conduct has damaged Abbott and will, unless enjoined by the
 2 Court, further impair the value of Abbott’s name, reputation, and goodwill. This harm

 3 constitutes an injury for which Abbott has no adequate remedy at law.

 4        108) By reason of the foregoing, Abbott is entitled to preliminary and permanent
 5 injunctive relief against Defendants, restraining them from any further acts of trademark

 6 infringement, and after trial, to recovery of any restitution damages (to the extent

 7 calculable) proven to have been caused by reason of Defendants’ aforesaid acts.

 8                                   PRAYER FOR RELIEF
 9        WHEREFORE, Abbott demands trial by jury, and respectfully prays:
10        1.     That Defendants and all those in active concert or participation with them
11               (including, but not limited to, each of their respective officers, directors,
12               agents, principals, servants, wholesalers, distributors, suppliers, retailers,
13               employees, representatives, attorneys, subsidiaries, related companies,
14               affiliates, successors, assigns, contracting parties, as well other associated
15               entities using the Abbott Marks with only one “t”) be preliminarily and
16               permanently enjoined from:
17               (a)   using anywhere in the world the Abbott Marks or any other mark,
18                     name or designation that is confusingly similar to the Abbott Marks,
19                     including, but not limited to, on any product, marketing materials,
20                     websites, and/or social media platforms; and
21               (b)   registering, trafficking in, or using a domain name that is identical or
22                     confusingly similar to the Abbott Marks, including but not limited to
23                     www.abbotgenetics.com; and
24               (c)   representing, by any means whatsoever, that any products
25                     manufactured, distributed, advertised, offered, or sold by Defendants
26                     are Abbott’s product, or vice versa, and from otherwise acting in a
27                     way likely to cause confusion, mistake, or deception on the part of
28                     consumers, including but not limited to healthcare providers, as to the
                                                - 23 -
                                             COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 24 of 34 Page ID #:24




 1                  origin or sponsorship of such products, or engaging in any further acts
 2                  of infringement of the Abbott Marks.
 3      2.    That Defendants be prohibited from assisting, aiding, or abetting any other
 4            person or business entity from engaging in the acts set forth above, including
 5            by effecting any assignment or transfer or forming new entities or
 6            associations.
 7      3.    That Defendants and all those in active concert or participation with them
 8            (including, but not limited to, each of their respective officers, directors,
 9            agents, principals, servants, wholesalers, distributors, retailers, employees,
10            representatives, attorneys, subsidiaries, related companies, affiliates,
11            successors, assigns, and contracting parties, as well other associated entities
12            using the Abbott Marks with only one “t”) take affirmative steps to dispel
13            such false impressions that heretofore have been created by their use of the
14            Abbott Marks, including, but not limited to, recalling from any and all
15            channels of trade any and all infringing goods or services, including but not
16            limited to any diagnostic tests for COVID-19 bearing the name “Abbot
17            Genetics.”
18      4.    That Defendants transfer to Abbott the <abbotgenetics.com> domain name
19            and all other domain names it owns or controls that contain or are
20            confusingly similar to the Abbott Marks, or, in the alternative, that such
21            domain names be forfeited or cancelled pursuant to 15 U.S.C. § 1125(d).
22      5.    That Defendants account to Abbott for their profits and any damages
23            sustained by Abbott, to the extent calculable, arising from the foregoing acts
24            of trademark infringement, counterfeiting, false designation of origin, and
25            deceptive acts and practices in the United States.
26      6.    That, in accordance with such accounting, Abbott be awarded judgment for
27            such profits or damages (whichever is greater), and a trebling of such award,
28            pursuant to 15 U.S.C. § 1117 and California law.
                                             - 24 -
                                          COMPLAINT
 Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 25 of 34 Page ID #:25




 1      7.    That, pending such accounting and/or an award of damages, Defendants be
 2            directed to preserve all assets and funds held in any bank or other financial
 3            account owned or controlled by Abbot Genetics and not to transfer,
 4            encumber, liquidate, pledge, loan, conceal, disburse, spend, withdraw, or
 5            otherwise dispose of such funds.
 6      8.    That Abbott be awarded all other appropriate monetary relief, including
 7            without limitation, and if elected by Abbott, statutory damages for use of a
 8            counterfeit mark and for cybersquatting, pursuant to 15 U.S.C. § 1117.
 9      9.    That Abbott be awarded punitive damages pursuant to California law in
10            view of Defendants’ intentional and willful trademark infringement and
11            other conduct.
12      10.   That Abbott have and recover its costs, including its reasonable attorneys’
13            fees and disbursements in this action, pursuant to 15 U.S.C. § 1117 and
14            California law.
15      11.   That Abbott be awarded prejudgment and post-judgment interest.
16      12.   That Defendants file with the Court and serve on counsel for Abbott within
17            thirty (30) days after entry of any injunction issued by the Court in this
18            action, a sworn written statement pursuant to 15 U.S.C. § 1116(a) setting
19            forth in detail the manner and form in which Defendants have complied with
20            any injunction which the Court may enter in this action.
21      13.   That Abbott receive such other and further relief as the Court may deem just
22            and proper.
23

24                              DEMAND FOR JURY TRIAL
25      Plaintiff Abbott Laboratories hereby demands trial by jury in this action.
26

27

28
                                             - 25 -
                                          COMPLAINT
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 26 of 34 Page ID #:26
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 27 of 34 Page ID #:27




                 Exhibit A



                                   Exhibit A
                                     27
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 28 of 34 Page ID #:28




                                   Exhibit A
                                     28
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 29 of 34 Page ID #:29




                                   Exhibit A
                                     29
           Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 30 of 34 Page ID #:30




From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Friday, March 16, 2018 11:01 PM
To:                        trademarks@abbott.com
Subject:                   Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 4023123: ABBOTT: Docket/Reference No. T54978

U.S. Serial Number: 77614497
U.S. Registration Number: 4023123
U.S. Registration Date: Sep 6, 2011
Mark: ABBOTT
Owner: Abbott Laboratories



                                                                                 Mar 16, 2018

                                                       NOTICE OF ACCEPTANCE UNDER SECTION 8
The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 declaration is accepted.

                                                NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15
The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C. §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below, unless canceled by an order of the Commissioner for Trademarks or a Federal Court, as long as
the requirements for maintaining the registration are fulfilled as they become due.

Class(es):
001, 005, 009, 010, 044




TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500




                                                         REQUIREMENTS FOR MAINTAINING REGISTRATION

WARNING: Your registration will be canceled if you do not file the documents below during the specified statutory time periods.

Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059.

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings

The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

***THE USPTO IS NOT REQUIRED TO SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE OWNER SHOULD CONTACT THE USPTO
ONE YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES.***

To check the status of this registration, go to
https://tsdr.uspto.gov/#caseNumber=77614497&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=statusSearch or contact the Trademark Assistance
Center at 1-800-786-9199.

To view this notice and other documents for this registration on-line, go to
https://tsdr.uspto.gov/#caseNumber=77614497&caseSearchType=US_APPLICATION&caseType=DEFAULT&searchType=documentSearch NOTE: This notice will only be
available on-line the next business day after receipt of this e-mail.

 *   For further information, including information on filing and maintenance requirements for U.S. trademark applications and registrations and required fees,
     please consult the USPTO website at https://www.uspto.gov/trademark/ or contact the Trademark Assistance Center at 1-800-786-9199.




                                                                                 Exhibit A
                                                                                   30
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 31 of 34 Page ID #:31




                                   Exhibit A
                                     31
           Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 32 of 34 Page ID #:32




From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Monday, November 7, 2016 11:00 PM
To:                        trademarks@abbott.com
Subject:                   Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 3842268: ABBOTT: Docket/Reference No. 4978103

Serial Number: 77614039
Registration Number: 3842268
Registration Date: Aug 31, 2010
Mark: ABBOTT
Owner: Abbott Laboratories



                                                                                 Nov 7, 2016

                                                       NOTICE OF ACCEPTANCE UNDER SECTION 8
The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 declaration is accepted.

                                                NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15
The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C. §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below for the remainder of the ten-year period, calculated from the registration date, unless canceled by
an order of the Commissioner for Trademarks or a Federal Court.

Class(es):
001, 005, 009, 010




TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500




                                                         REQUIREMENTS FOR MAINTAINING REGISTRATION

WARNING: Your registration will be canceled if you do not file the documents below during the specified time periods.

Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059.

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings

The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

***The USPTO WILL NOT SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE REGISTRANT SHOULD CONTACT THE USPTO ONE
YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES.***

To view this notice and other documents for this application on-line, go to http://tdr.uspto.gov/search.action?sn=77614039. NOTE: This notice will only be available on-line the
next business day after receipt of this e-mail.




                                                                                 Exhibit A
                                                                                   32
Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 33 of 34 Page ID #:33




                                   Exhibit A
                                     33
           Case 2:20-cv-08403-ODW-PLA Document 1 Filed 09/14/20 Page 34 of 34 Page ID #:34




From:                      TMOfficialNotices@USPTO.GOV
Sent:                      Tuesday, November 8, 2016 11:00 PM
To:                        trademarks@abbott.com
Subject:                   Official USPTO Notice of Acceptance/Acknowledgement Sections 8 and 15: U.S. Trademark RN 3842269: ABBOTT: Docket/Reference No. 4978104

Serial Number: 77614045
Registration Number: 3842269
Registration Date: Aug 31, 2010
Mark: ABBOTT
Owner: Abbott Laboratories



                                                                                 Nov 8, 2016

                                                       NOTICE OF ACCEPTANCE UNDER SECTION 8
The declaration of use or excusable nonuse filed for the above-identified registration meets the requirements of Section 8 of the Trademark Act, 15 U.S.C. §1058. The Section
8 declaration is accepted.

                                                NOTICE OF ACKNOWLEDGEMENT UNDER SECTION 15
The declaration of incontestability filed for the above-identified registration meets the requirements of Section 15 of the Trademark Act, 15 U.S.C. §1065. The Section 15
declaration is acknowledged.

The registration will remain in force for the class(es) listed below for the remainder of the ten-year period, calculated from the registration date, unless canceled by
an order of the Commissioner for Trademarks or a Federal Court.

Class(es):
009, 010, 016




TRADEMARK SPECIALIST
POST-REGISTRATION DIVISION
571-272-9500




                                                         REQUIREMENTS FOR MAINTAINING REGISTRATION

WARNING: Your registration will be canceled if you do not file the documents below during the specified time periods.

Requirements in the First Ten Years

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between the 9th and 10th years after the registration date.
See 15 U.S.C. §§1058, 1059.

Requirements in Successive Ten-Year Periods

What and When to File: You must file a declaration of use (or excusable nonuse) and an application for renewal between every 9th and 10th-year period, calculated from the
registration date. See 15 U.S.C. §§1058, 1059.

Grace Period Filings

The above documents will be considered as timely if filed within six months after the deadlines listed above with the payment of an additional fee.

***The USPTO WILL NOT SEND ANY FURTHER NOTICE OR REMINDER OF THESE REQUIREMENTS. THE REGISTRANT SHOULD CONTACT THE USPTO ONE
YEAR BEFORE THE EXPIRATION OF THE TIME PERIODS SHOWN ABOVE TO DETERMINE APPROPRIATE REQUIREMENTS AND FEES.***

To view this notice and other documents for this application on-line, go to http://tdr.uspto.gov/search.action?sn=77614045. NOTE: This notice will only be available on-line the
next business day after receipt of this e-mail.




                                                                                 Exhibit A
                                                                                   34
